Citation Nr: 1513584	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  00-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected left knee disability. 

2.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected left knee disability. 

3.  Entitlement to service connection for an abdominal muscle injury, to include as secondary to service-connected duodenal ulcer or as due to drinking contaminated water at Camp Lejeune in North Carolina. 

4.  Entitlement to a rating in excess of 20 percent for duodenal ulcer. 

5.  Entitlement to an effective date prior to January 13, 2003 for the award of a 10 percent rating for postoperative abdominal scar.



REPRESENTATION

Appellant represented by:	Curtis W. Fetty, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to June 1960.

The issue of entitlement to an effective date prior to January 13, 2003 for the award of a 10 percent rating for postoperative abdominal scar comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in July 2011.  The issues of entitlement to service connection for cervical spine disability, a lumbar spine disability, and an abdominal muscle injury, as well as the issue of entitlement to an evaluation in excess of 20 percent for duodenal ulcer come back before the Board on Remand from the Court regarding a Board decision rendered in November 2012.  This matter was originally on appeal from several rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.

In January 2014, the Veteran called the RO and advised that he was filing a claim for a stomach condition due to his exposure to the Camp Lejeune water contamination.  In November 2014, the RO in Louisville, Kentucky denied a claim for service connection for abdominal muscle injury on the basis that the evidence submitted was not new and material.  The Veteran appealed this decision.  Separate theories in support of a claim for a particular benefit are not equivalent to separate claims.  As the issue of entitlement to service connection for an abdominal muscle injury is currently in appellate status, the issue has be recharacterized to include as secondary to drinking contaminated water at Camp Lejeune in North Carolina. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2011 decision, the Board denied the Veteran's claim for an effective date prior to January 13, 2003 for the award of a 10 percent rating for postoperative abdominal scar.  The Veteran appealed this decision to the Court.  In a November 2012 Memorandum Decision, the Court issued an Order which vacated that part the Board's decision and remanded the claim for readjudication consistent with the Court's Memorandum Decision.  

The Court found inadequate the Board's reasoning that a retrospective VA examination could not produce an objective finding of a painful scar prior to January 13, 2003, unless there was some objective evidence of such pain prior to that date; and that without such evidence, a retrospective examination would serve no useful purpose.  

In view of the Court's analysis, the Board concludes that a retrospective examination should be conducted to address the nature and extent of service-related abdominal scar from December 30, 1999 to January 12, 2003.

In a November 2012 decision, the Board denied the Veteran's claims for service connection for cervical spine disability, a lumbar spine disability, and an abdominal muscle injury, as well as the issue of entitlement to an evaluation in excess of 20 percent for duodenal ulcer.  The Veteran appealed this decision to the Court which in a December 2014 Order, granted the parties' Joint Motion for Remand, remanding the case for action consistent with the terms of the Joint Motion.    

With respect to the issues of entitlement to service connection for cervical spine disability and lumbar spine disability, the parties agreed that the Board failed to provide adequate reasons or bases for why it assigned more weight to the VA medical opinions.  In addition, the parties agreed that the Board may not have considered the secondary service connection theory of entitlement for spine disabilities under Allen v. Brown, 7 Vet. App. 439.  

The parties noted that the Board addressed the Veteran's contention that his back and neck conditions were aggravated by his inability to take nonsteroidal anti-inflammatory drugs (NSAIDs) because of his service-connected ulcer disease but found that even assuming that he suffered any increase in pain due to the inability to take NSAIDs, this did not represent an increase in severity of the underlying neck and back condition and thus service connection could not be granted.  

The Board notes that in an April 1994 letter, the Veteran's treating physician, Dr. Powers, stated, 

I feel the knee discomfort [the Veteran] is experiencing is having an effect on his gait.  This long-term alteration of gait has caused biomechanical alterations which affect the spine.  These additional stresses have exacerbated the normal degenerative processes which has resulted in exacerbation and persistence in his pain.  Unfortunately, due to [the Veteran's] history of ulcer disease, the most effective therapeutic intervention, namely nonsteroidal anti-inflammatories, cannot safely be instituted.  Thus, symptomatic treatments which do not involve such medication are the only route of management of his pain.  As highlighted above, this is a difficult problem as there are continued irritation and strains placed on his vertebral column which affect the adjoining nerve structures.

The Veteran has undergone numerous VA examinations to determine the etiology of his current lumbar spine and cervical spine disorders.  Unfortunately, none of these examinations have adequately and thoroughly addressed this question.  As such, it is the Board's opinion that an additional VA examination is necessary to address such etiology.     

With respect to the issues of entitlement to service connection for an abdominal muscle injury, to include as secondary to service connected duodenal ulcer, and entitlement to a rating in excess of 20 percent for duodenal ulcer, the parties to the JMR noted that in its July 2011 Decision, the Board remanded for an examination, instructing the examiner to identify any current residual disability resulting from the duodenal ulcer and from the July 1961 surgery.  Specifically, the parties noted that the Board stated "In particular, the examiner should determine whether the Veteran exhibits any current underlying abdominal muscle disability, or any other type of abdominal disability, manifested by his reported symptoms of 'catching and pulling' of the abdomen."  The parties noted that neither of the subsequent October 2011 VA exam or the September 2012 addendum addressed Appellant's "catching and pulling".  As such, it is the Board's opinion that an additional VA examination is necessary to address the Veteran's current complaints that he relates to service-connected duodenal ulcer and more specifically to residuals of his 1960 gastric surgery.     

Finally, the Board notes that the Veteran's service records establish that he was stationed at Camp Lejeune during service.  The Board further notes that VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

 In 2009, the National Academy of Sciences' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report included a review of studies addressing exposure to trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/ suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  

Although the Veteran stomach muscle complaints are not included in the list above, since he is undergoing VA examination to determine if such stomach muscle disability exists, if such exists, the examiner will be requested to address whether it could be related to drinking contaminated water during his time at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical spine, lumbar spine, and service-connected duodenal ulcer and any residuals from gastric surgery that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran also should be afforded a VA examination by a gastroenterologist.  The examiner is to be provided access to the claims folder in Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

Initially, the examiner should provide a retrospective evaluation, based on the medical evidence of record to ascertain the nature and extent of service-related abdominal scar from December 30, 1999 to January 12, 2003.  The examiner is to be provided access Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the worksheets for rating skin disabilities in effect between December 30, 1999 and January 12, 2003, the examiner is to provide a detailed review of the Veteran's pertinent medical history, complaints, and the nature and extent of his abdominal scar disability from December 30, 1999 to January 12, 2003.  

Specifically, the examiner is asked to address the following: 

Whether at any time during the period from December 30, 1999 to January 12, 2003, the Veteran's abdominal scar was poorly nourished with repeated ulceration, associated with underlying soft tissue damage, tender and painful on objective demonstration or on examination, caused limited motion or function, or unstable. 

Secondly, in accordance with the latest worksheets for rating duodenal ulcer, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his duodenal ulcer disability.  The VA examiner is specifically asked to document extent of damage, if any, to abdominal muscles.

Thirdly, the examiner is asked to address the following:  

Whether the record demonstrates and inability to take nonsteroidal anti-inflammatories (NSAIDs); and if so, whether such inability caused additional functional spine impairment (i.e., painful limitation of motion). 

Whether the Veteran exhibits any current underlying abdominal muscle disability or any other type of abdominal disability manifested by his reported symptoms of 'catching and pulling' of the abdomen as a result of gastric surgery in 1960 or due to exposure to contaminated water at Camp Lejeune.

The examiner should be notified of the following: 

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases. These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune during that period and is claiming service connection for a disability manifested symptoms of "catching and pulling." 

Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be solicited from then Veteran and considered.

3.  The Veteran should be afforded a VA examination by a neurosurgeon to determine the etiology of all current, chronic cervical and lumbar spine disorders.  The examiner is to be provided access to the Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner is asked to identify all current chronic cervical spine and lumbar spine disorders and for each such disorder provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service or to a service-connected disability.

The examiner is directed to address Dr. Power's April 1994 letter.  Specifically, the examiner should address the following:  

Whether the Veteran's service-connected knee disability (left knee arthritis with limitation of flexion and extension, status post cartilage surgery, and postoperative scar) in any way altered the Veteran's gait; and if so, whether such an alteration of gait either caused or aggravated such spine disorder.  

Whether the record demonstrates and inability to take nonsteroidal anti-inflammatories (NSAIDs); and if so, whether such inability caused additional functional spine impairment (i.e., painful limitation of motion). 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




